Exhibit 10.06
 
 

 [chase.jpg] Subordination Agreement

 
Dated: as of February 28, 2012
 
This Subordination Agreement ("Agreement") is among JPMorgan Chase Bank, N.A.
("Bank"), Blackwater Georgia, L.L.C. ("Borrower") and Blackwater Midstream Corp.
("Subordinated Lender") as follows.
 
RECITALS
 
A.           Bank has made or will make available to Borrower one or more term
loans and/or lines of credit (collectively, the "Bank Loan"). The Bank Loan is
secured, inter alia, by instruments granting a first priority security interest
in the assets of the Borrower. (The loan agreement, all promissory notes,
security agreements and other related documents relating to the Bank Loan are
referred to as the "Bank Loan Documents.")
 
B.           The Subordinated Lender has made or may make loans to the Borrower
from time to time (collectively, the "Subordinated Loan").
 
C.           As a condition of making the Bank Loan, Bank requires that the
Subordinated Loan be subordinated to the Bank Loan.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and intending to be legally
bound, the parties hereto agree as follows:
 
1.   Priority of Loans; Amendments of Loans. (a) The Bank Loan, the Bank Loan
Documents and all liens and security interests securing the Bank Loan shall at
all times be senior and superior to the Subordinated Loan. The foregoing
priority shall remain irrespective of modifications, amendments, renewals or
extensions of the Bank Loan or the Subordinated Loan. Subordinated Lender shall
not contest the validity, perfection, priority or enforceability of any of the
Bank Loan Documents.
 
(b)            The Subordinated Loan shall at all times be junior and
subordinate to the Bank Loan. The Subordinated Loan shall not be secured by any
of the assets of the Borrower without the prior written consent of Bank, and if
such consent is given, all liens and security interests securing the
Subordinated Loan shall at all times be junior and subordinate to the Bank Loan.
 
(c)            The terms of the Bank Loan may be changed in any manner with the
consent of the Borrower and Bank, and without the consent of the Subordinated
Lender. The terms of the Subordinated Loan may be changed in any manner with the
consent of the Borrower and the Subordinated Lender, and without the consent of
Bank, except as provided above in the case of liens and security interests
securing the Subordinated Loan.
 
2.   Payments on Subordinated Loan. The Borrower may not make any payments of
principal on the Subordinated Loan, and the Subordinated Lender shall not ask,
demand, accept (by set off or otherwise) or receive any payments of principal on
the Subordinated Loan, without the prior written consent of Bank. The Borrower
may make payments of interest on the Subordinated Loan from time to time so long
as no Event of Default has occurred and is continuing under the Bank Loan
Documents. Upon the occurrence of an Event of Default under the Bank Loan
Documents, and for so long as the Event of Default under the Bank Loan Documents
is continuing, the Borrower may not make any payments of interest on the
Subordinated Loan, and the Subordinated Lender shall not ask, demand, accept (by
set off or otherwise) or receive from the Borrower any payments of interest on
the Subordinated Loan, without the prior written consent of Subordinated Lender.
 
3.   Default under Loans. (a) Default under Bank Loan. Upon the occurrence of an
Event of Default under the Bank Loan Documents, Bank shall be free to take any
action (or to refrain from taking any action) that Bank deems necessary or
appropriate on the Bank Loan, and the Subordinated Lender shall not interfere
with any such action.
 
 
 

--------------------------------------------------------------------------------

 
(b)   Default under Subordinated Loan. Upon the occurrence of a default on the
Subordinated Loan, the Subordinated Lender will give written notice to Bank of
the existence of the default. However, the Subordinated Lender shall not
accelerate the Subordinated Loan or pursue any remedies available to it, unless
and until the Bank Loan has been fully repaid and satisfied and Bank has no
further obligations to the Borrower under any of the Bank Loan Documents.
 
4.          Bankruptcy. This Agreement shall remain in full force and effect
notwithstanding the filing of a petition for relief by or against Borrower under
the Federal Bankruptcy Code. In the event of any distribution, division or
application, partial or complete, voluntary or involuntary, by operation of law
or otherwise, of all or any part of the assets of Borrower or the proceeds
thereof to creditors of Borrower, or in the event of any liquidation,
dissolution or other winding up of Borrower or Borrower's business, or in the
event of any sale, receivership, insolvency or bankruptcy proceeding, assignment
for the benefit of creditors, or proceeding by or against Borrower for any
relief under any bankruptcy or insolvency law or laws relating to the relief of
debtors, readjustment of indebtedness, reorganizations, compositions or
extensions, then and in any such event any payment or distribution of any kind
or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any or all of the Bank Loan shall
be paid in full before any payments are made on the Subordinated Loan, and if
the Subordinated Lender receives any such payments, Subordinated Lender shall
pay such payments directly to Bank for application on the Bank Loan until the
Bank Loan has been paid in full and Subordinated Lender has no further
obligation to make advances to the Borrower under the Bank Loan Documents.
 
5.          No Prejudice or Impairment. (a) The rights of Subordinated Lender
under this Agreement as against Bank shall remain in full force and effect
without regard to and shall not be impaired or affected by (i) any act or
failure to act on the part of Bank; (ii) an extension or indulgence in respect
of any payment or prepayment of the Bank Loan; (iii) any amendment,
modification, novation, waiver or unenforceability of or other action in respect
of or any of the terms of the Bank Loan Documents or any other instruments
securing the Bank Loan; or (iv) any exercise or non-exercise by Bank of any
right, power, privilege or remedy under or in respect of the Bank Loan (except
as specifically provided herein).
 
6.         Repayment of Bank Loan. The repayment in full and termination or
cancellation of the Bank Loan for whatever reason shall automatically result in
the termination of this Agreement and the obligations contained herein shall no
longer survive.
 
7.          Miscellaneous. This Agreement shall be governed by the laws of the
State of Louisiana. This Agreement sets forth the entire agreement of Borrower
and the Subordinated Lender with respect to one another and supersedes all prior
written or oral understandings with respect thereto. Bank shall be a third party
beneficiary of this Agreement and entitled to enforce all of the provisions
hereof, notwithstanding that it is not a signatory party to this Agreement. This
Agreement may not be changed, waived, discharged or terminated orally without
the prior written consent of the Borrower, Bank and the Subordinated Lender.
This Agreement may be executed in two or more counterparts, and it shall not be
necessary that the signatures of all parties hereto be contained on any one
counterpart hereof; each counterpart shall be deemed an original, and all
counterparts shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first written above.
 
 

        BORROWER:                         Blackwater Georgia, L.L.C            
             By:    Blackwater Midstream Corp., Sole Member                    
                  By:
/s/ Dale Chatagnier
   
 
     
Name: Dale Chatagnier
   
 
     
Title: COO/Secretary
                        BANK:                           JPMorgan Chase Bank,
N.A.                         By:               Name:              Title:        
                SUBORDINATED LENDER:                         Blackwater
Midstream Corp.                         By: /s/ Dale Chatagnier            
Name: Dale Chatagnier             Title: COO/Secretary                

 
- 2 -